 SALEM BUILDING TRADES COUNCILreinstatementto their former jobs with us and paythem the wages they lost by reason of their discharge.WE WILL NOT in any manner interfere with,restrain,or coerce you in the exercise of your right toself-organization,to form labororganizations,to joinorassistWarehouseUnionLocalNo. 12,International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, or any otherlabororganizationof our employees, to bargaincollectively through representatives of your ownchoosing,or to engagein other concerted activities forthe purpose of mutual aid, or to refrain from any andall suchactivities.WE WILL NOT refuse to bargain with WarehouseUnion Local No. 12,InternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, as the exclusive representative of ouremployees in thebargaining unitdescribed below.WE WILL, upon request, bargain with WarehouseUnion Local No. 12, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, as the exclusiverepresentativeof all theemployees in thebargaining unitdescribed belowwith respect to rates of pay, wages, hours ofemployment, and, if anunderstandingis reached,embody suchanunderstanding in a signedagreement.WE WILL NOTin any mannerinterfere with theeffortsofWarehouseUnionLocalNo. 12,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen& Helpers of America, as theexclusive representative of all the employees in thebargainingunit described below with respect to ratesof pay, wages, hours of employment, and otherconditions of employment, and, if an understanding isreached, embody suchan understanding in a signedagreement.The appropriateunit is:All warehouse employees and drivers employedby the RespondentatitsSanFrancisco,California,facility,excluding office clericalemployees, salesmen,guards, andsupervisors asdefined in the Act, constitute a unit appropriatefor the purposes of collective bargaining withinthe meaningof Section 9(b) of the Act.All our employees are free to become or remain, orrefrain from becomingor remaining,members of anyunion.CROWN IMPORTS CO., INC.(Employer)DatedBy(Representative)(Title)Note: We will notify Marvin C. Lee, Jay J. Matsuoka,and Minoru D. Matsuhara if presently serving in theArmed Forces of the United States of their right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any questions concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 450 Golden Gate33Avenue, Box 36047, San Francisco, California 94102,Telephone 556-6721.Salem Building Trades Council,AFL-CI[OandCascade Employers Association, Inc.Case 36-CC-155.February 20,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS BROWN,JENKINS, AND ZAGORIAUpon a charge and an amended charge filed onOctober 9,1965,andDecember 10,1965,respectively, by Cascade Employers Association,Inc., for and on behalf of its employer-members,Reimann Construction Co., herein called Reimann,and Hyatt Lodge, the General Counsel of theNational Labor Relations Board by the Regional-Director for Region 19 issued a complaint datedDecember 17, 1965, against the Salem BuildingTradesCouncil,AFL-CIO,hereincalledRespondent, alleging that the Respondent hadengaged in and was engaging in unfair laborpractices within the meaning of Section 8(b)(4)(i) and(ii)(B)of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before a Trial Examiner were dulyserved on the Respondent and the Charging Party.On January 17, 1966, Respondent filed its answeradmitting certain allegations of the complaint, butdenying the commission of any unfair laborpractices.On March 28, 1966, the Respondent, the ChargingParty, and the General Counsel entered into astipulation of factswherein they identified thecontents of the record in this case and agreed totransfer this proceeding directly to the Board forissuanceof a decision and order after the filing ofbriefs and without further hearing. The stipulationstates in substance that the parties waive their rightsto a hearing before a Trial Examiner and to theissuanceof a Trial Examiner's decision, and that thecharge, complaint, answer, stipulation, and exhibitsattached thereto should constitute the entire recordin this case. On April 7, 1966, the Board approvedthestipulation,orderedtransferraloftheproceedings to the Board, and granted permission tothe parties to file briefs. Briefs were filed by theRespondent, Charging Party, and General Counsel.Upon the basis of the aforesaid stipulation and theentire record in the case, and having considered thebriefs of the parties, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE EMPLOYERSReimannConstructionCo.isanOregoncorporation engaged asa generalcontractor in the163 NLRB No. 9 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDbuilding and construction industry with its principaloffice and place of business at Salem, Oregon. In theoperation of its business during the last fiscal year,Reimann performed general contracting servicesvalued in excess of $500,000. During the sameperiod,Reimann purchased goods andmaterialsvalued in excess of $10,000 which were transportedto it directly from locations outside the State ofOregon.Hallmark, Inc., an Oregon corporationutilizing the same office and principal place ofbusiness as Reimann at Salem, Oregon, is engagedin business as a builder and retail vendor of homes.Reimann and Hallmark, Inc., are, and at all timesmaterial herein have been, affiliated businesses withcommon offices, ownership, directors, and operatorsand constitute a single integrated enterprise; and thesaiddirectorsandoperatorsformulateandadminister a common labor policy for the aforesaidcompanies,affectingtheemployeesofsaidcompanies.Hallmark, Inc., in the course andconduct of its business operations duringits lastfiscal year, sold homes having a gross value inexcess of $200,000. The combined gross volume ofbusinessof Reimann and Hallmark, Inc., exceeds$500,000 annually, bringing the two companieswithin the retail jurisdictional standard of the Board.SeeIndiana Bottled Gas Company,128 NLRB 1441,and cases cited therein.Northridge Industries, formerly known as HyattChalet Motels, Inc., and herein called Northridge, isa California corporation with its principal office andplace of business at Sepulveda, California. It isengaged inthe ownership and operation of some 38motels,in 14 States including Oregon, primarily forthe accommodation of transients. In the course andconduct ofitsbusinessoperations during the pastyear, Northridge received at least $1 million grossrevenue, of which more than 75 percent wasreceived from transient guests.During April 1965, Northridge entered into acontract with Reimann for construction of a motel,herein called Hyatt Lodge, for a contract price ofabout $208,000.During June 1965, Candelaria Investment Co., anOregon corporation, herein called Candelaria,entered into a contract with Reimann for theconstruction of a building within the CandelariaShopping Center. Subsequently, Candelaria leasedthis building to Farrell's Ice Cream Parlor, hereincalled Farrell's.The parties concede, and we find, that Reimannand Northridge are now, and have been at all timesmaterial herein, employers within the meaning ofSection 2(2) of the Act, engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.'II.THE LABORORGANIZATION INVOLVEDThe parties concede, and we find,that SalemBuildingTrades Council,AFL-CIO,isa labororganization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESThe Respondent and Reimann, the primaryemployer, have been engaged in a labor disputesince January 1, 1963, purportedly because thecarpenters and laborers employed by Reimannreceive wages and work under conditions that aresubstantially inferior to those provided for underunioncontracts in the Salem, Oregon, area. TheRespondent does not have a labor dispute withNorthridge, Candelaria, or Farrell's.As heretofore indicated, in April 1965, Northridgeentered into a contract with Reimann for theconstruction of the Hyatt Lodge Motel, and, in June1965,CandelariaengagedReimann for theconstruction of a building within the CandelariaShopping Center.2 Reimann, employing nonunioncarpenters and laborers, completed work on themotelOctober 11 and on the shopping centerbuilding October 14. Hyatt Lodge opened for normalmotel business immediately upon completion, andFarrell'sIceCreamParlor,thetenantinCandelaria's new building, began retail operationson November 9, 1965.The Respondent picketed the premises of HyattLodge between November 8 and December 20,1965,and that of Farrell's sporadically betweenNovember 9 and November 15, 1965. In bothsituationsthe picketing occurred during regularbusiness hours, was conducted only at customerentrances, and did not interfere with deliveries. Nocustomer was requested not to enter the premises ornot to patronize either establishment. The picketscarriedsignswith the following legend:THISBUILDINGBUILT UNDERSUB-STANDARDWAGES AND CONDITIONSBYREIMANN CONSTRUCTION COMPANYSALEM BUILDING TRADES COUNCILIt is alleged in the complaint,inter alia,that by itspicketing,Respondent threatened, coerced, andrestrained Hyatt Lodge and Candelaria and inducedand encouraged their employees and employees oftheir suppliers, carriers, service firms, tenants, and'As Reimann,the primary employer herein, meets the Board'sminimum commerce requirements,jurisdiction is asserted in thiscase over Northridge,Candelaria,and Farrell'swithout furtherinquiry SeeTruck Drivers Local Union No.649,etc (JamestownBuilders Exchange, Inc.),93 NLRB 386, 387,Journeymen Barbers,Hairdressers,etc (Chicago and Illinois Hairdressers Association),120 NLRB 936, 938.2The Oregon State Building and Construction Trades Councilwas informed by the Respondent that Reimann was performinggeneral contractingwork at themotel siteThe Trades Counciladvised Northridge, by letter dated May 27, that Reimann was onthe unfair list and that unless nonunionfirmswere removed fromthemotel job, Northridge would be placed on the same list.Northridge was never placed on such a list SALEM BUILDING TRADES COUNCILother persons to strike or refuse to perform services,allwith an object of forcing those persons whoregularlydo business with Hyatt Lodge andCandelaria to cease doing such business and forcingNorthridge,HyattLodge,Candelaria,andprospective customers and persons who regularly dobusiness with Reimann to cease doing business withReimann, in violation of Section 8(b)(4)(i),(ii)(B) ofthe Act.Absent an existing business relationship betweenthe primary employer and the affected employers atthe time of the picketing, Respondent contends it isnot possible to find that such picketing was to forceor require any person to cease doing business withany other person within the language of Section8(b)(4)(B) and, therefore, no violation could haveoccurred. From the stipulation it is clear that at thetime Respondent picketed the motel and the icecreamparlor,Reimannhadcompleted itsconstructioncontractswithNorthridgeandCandelaria and that no business relationship existedbetweenReimann and Farrell's. There is noindication that the motel, as such, or the ice creamparlor has ever engaged in business with Reimann inthe past or intends to do business with Reimann inthe future. Nor was evidence presented to establishthatNorthridge or Candelaria had any specificfuture plans of like nature. Thus, the threshold issuepresented by Respondent's defense in this case iswhether picketing in furtherance of a primary labordispute, conducted at premises occupied solely byneutral employers, violates Section 8(b)(4)(B) despitethe absence of a present business relationshipbetween the employers involved.In shielding "unoffending employers and othersfrom pressures in controversies not their own,"3Section 8(b)(4) of the Act was not limited tosituationswhere such neutrals have an existingbusiness relationship with an employer who is aparty to a labor dispute. The Board and courts haveheld that "the victim's neutrality" is "conceived tobe the central element of Congressional concern inthisarea," and that Congress did not intend toconfineSection 8(b)(4) to a strict and precisedefinition of terms which would limit its applicationinprotectingneutralemployers.4Accordingly,without conceding the absence thereof, we rejectRespondent's contention that an existing business35relationship between the primary and secondaryemployers is an indispensable prerequisite forfinding a violation.Nor, by deferring picketing to periods duringwhich no overt manifestation of business dealings isapparent, has Respondent been able to so obscurethe business relationships involved as to make theunlawful object of its picketing unidentifiable.NorthridgeandCandelariaareengaged inbusinesses which, as the stipulated record discloses,expand through construction of new facilities. Thepicketing herein stemmed directly from their havingutilized the services of Reimann in the constructionof theirmost recent additions.As a generalcontractor in the construction industry in the areawhere both Northridge and Candelaria operate,Reimann remained within that class of employers towhom future construction contractsmight beawarded. Thus,it isapparent that at the very leastan object of the picketing was forcing and requiringNorthridge and Candelaria to refrain from utilizingReimann'sservices for any future construction.Further, the nature and location of the picketingindicatethatRespondent's conductwas alsodesigned to serve notice on all other persons of theretaliatory economic consequences of retaining orotherwise doing business withReimann. In our view,the language of Section 8(b)(4)(B) is broad enough toinclude attempts to preclude neutral employers fromusingthe services of a construction contractor.' Tohold, as Respondent would have us do, that upon thecompletion of one contract the neutral employers, byvirtue of their past business dealings, become fairgamefor picketing pressures by a union seeking, ashere, to enforce its blacklist of the primaryemployer, would be to apply that section ina mannerinconsistentwith both its terms and the basic policyconsiderations underlying its enactment.However, Respondent contends that because thebanners used in patrolling before the buildings didnot request members of the public not to trade at theice cream store or not to patronize the motel, itcannot be found that a purpose of the picketing wasto causea cessationof business.' We do not agree.Various other factors in addition to the picket signlanguagemay reveal the purpose of a picket line.Here, (1) the timing of the picketing, after theprimary employer had completed its work and3N L R B vDenver Building and ConstructionTrades Council(Gould &Preisner),341 U.S 675,6924Indeed, retaliatory picketing growing out of an interunioncontroversy and enmeshing neutral employers has been foundunlawful under this section where causing a cessation of businessbetween neutral employers by means of picketing was anintermediate step in achieving the end objective of forcing acessation of picketingby anotherunion at another location For,"indetermining legality of object[theBoard]does notdifferentiate between the ultimate, alternative,conditional, orimmediate nature of the various objectives that may be involvedin the activities of a [picketing]labor organization" See theBoard and court opinionsin National MaritimeUnionofAmerica,AFL-CIO (Weyerhaeuser Lines),147 NLRB 1317 andHoustonMaritime Association,Inc.,147 NLRB 1243, enfd 342 F 2d 538(C.A. 2), certdenied382 U.S 835,andNational Maritime Unionof America, AFL-CIO (DeltaSteamship Lines, Inc.), 147 NLRB1328, enfd346 F.2d 411 (C A D C),cert. denied382 U S. 840.Also seeInternational Longshoremen'sAssociation,Local 1224,AFL-CIO(JessEdwards, Inc),160 NLRB 732, 7365Comparethe handbilling involved inN L.R.B.v. Servett Inc.,377 U.S. 46, 556 In support of this argument Respondent quotes the SupremeCourt's decisioninN L R B v. Fruit &VegetablePackersLocal760 (Tree Fruits), 377 US. 58, 63and represents it as holding thata necessary element for finding a violation is the seeking of "thepublic'sassistance in forcing the secondary employer tocooperate with the union in its primary dispute." In our view thisphrase is taken out of context and is misapplied295-269 0-69-4 36DECISIONSOF NATIONALLABOR RELATIONS BOARDdeparted and after neutral employers (the operatingdivisionofNorthridge and Candelaria'stenant,Farrell's), had occupied the buildings and opened forbusiness; (2) the situs of the picketing, in front of thepremises of neutral retail employers neither of whomwas purveying to its customers any goods or servicesproduced by the primary employer,7 with no effortmade to mitigate the effect of confrontation bycustomers and others with the picket line and nosteps taken to insure against general economicinjury to the building occupants; and (3) theimplication to be drawn from the wording of thepicketsign,that the premises picketed wereencompassed in the labor dispute, all reveal a designto affect some aspect of those neutral businessoperations.8 Consideration of these circumstances inlightof the foregoing reveals that through thepressures thus placed upon the building occupantsby the picket line established between theirpremisesand their suppliers and customersRespondent was forcing such persons to cease usingthe buildings and thus requiring them to cease doingbusinesswith the building owners;in turn, thereby,requiring the owners not to engage the services ofReimann with whom the Respondent had a labordispute.Such a purpose is consistent with thedemand made by the Oregon Trades Council uponNorthridge.Equally untenable are Respondent's contentionsthat its picketing was protected by the publicityproviso to Section 8(b)(4) and the first amendment.Respondent claims in this connection that it isentitledunder constitutional guarantees of freespeech to inform the general public of the fact thatthe buildings had each been constructed undersubstandard wage and employment conditions by anemployer with whom it has a primary dispute, andthat in doing so peacefully and truthfully, its conductis freed from the interdictions of Section 8(b)(4)(B).We have found that the picketing here had anobjective proscribed by Section 8(b)(4)(B). It is wellsettled that picketing which constitutes proscribedpressures for an unlawful objective is not privilegedby the first amendment of the Constitution and is notexcused by the fact that it also may have had aninformational purpose.9Nor do we view the identification of the buildingas the offending product sufficient to convertRespondent's picketing into lawful primary activityat a secondarysitus.As was recently observed bythe Circuit Court of Appeals for the Tenth Circuit: 10Broadly stated, the evil to which the 8(b)(4)amendments are directed issecondary unionactivity which does not encompass some directaction against the primaryantagonist ....[Emphasis supplied.]The picketing here cannot be said to have had anyreasonablydirectthrustagainsttheprimaryemployer. Indeed, the location and timing disclosethat it was designed to avoid a confrontation with theprimaryemployerandhisemployees.Evenassuming,arguendo,that identification of thebuilding as the subject of the dispute created anappeal for a consumer boycott of the so-called"product" of the primary employer, such a productboycott would of necessity encompass the entirebusiness of the neutral occupant's premises and,therefore, the' entire business of the secondaryemployer, and must be said to be "employed topersuade customers not to trade at all with thesecondary employer" and "designed to inflict injuryon his business generally. "I IInasmuch as the instant picketing was notsufficiently identifiedwith,or limited to, theoperations of the primary employer to constituteprimary activity, but was designed to inflict injury onthe secondary employers' businesses generally, foran object of forcing or requiring neutral employers tocease using the product of another producer, inorder to force or require secondary employers toceaseusingthe services of or doing business withthe primary employer, we find that Respondent didthreaten, restrain, and coerce the neutral employerswithin the meaning of Section 8(b)(4)(ii)(B) of theAct.12The record fails, however, to disclose any conductwhich furnishes a reasonable basis for concludingthat Respondent's conduct was calculated to inviteneutralemployees to make common cause byengagingin work stoppages. Accordingly, we shalldismissthe complaint insofar as it alleges thatRespondent violated Section 8(b)(4)(i)(B) of theAct. 13IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth insection IIl, above, occurring in connection with theoperations of Northridge, Candelaria, Hyatt Lodge,and Farrell's, as set forth in section I, above, have aclose, intimate,and substantial relation to trade,'SeeLocal 254,BuildingServiceEmployees (UniversityCleaners Co.),151 NLRB 3418Cf,Chicago Typographical Union No 16 (Alden Press, Inc.),151 NLRB 1666, 1669" SeeHouston MaritimeAssociation,footnote4, supraat 1246;InternationalBrotherhood of ElectricalWorkers,Local 501(Samuel Langer) v N.L.R B.,341 U.S 694, 705.10N L R B.vBuildingServiceEmployees International Union,Local No 105,367 F 2d 227, 229 (C A 10),see alsoMillmen &CabinetMakersUnion,Local 550,UnitedBrotherhood ofCarpenters and Joinersof America, AFL-CIO (Steiner LumberCompany),153 NLRB 1285, enfd. 367 F.2d 953 (C A 9)." N L R B v. Fruit&Vegetable Packers(Tree Fruits),footnote6, supra,at 72.11Alton-WoodRiverBuildingand Construction TradesCouncil, AFL-CIO, et al.,154 NLRB 982IsThe Board has held that peaceful picketing of neutralpremises does not automatically fall within the proscription ofparagraph(i)of Section 8(b)(4), but that the validity depends upona consideration of all the surrounding circumstances See,University Cleaners Co.,footnote7, supra,at 348, enfd.359 F.2d289 (C A1),BuildingServiceEmployees International Union(Industrial Janitorial Service, Inc.),151 NLRB 1424, 1425, enfd.367 F 2d 227 (C.A. 10) SALEM BUILDINGtraffic, and commerceamongthe several States andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom and take certainaffirmativeactionthatwe find necessary toeffectuate the policies of the Act.Upon the basis of the foregoing findings of factand upon the entire record in the case, we adopt thefollowing:CONCLUSIONS OF LAW1.Reimann Construction Company is engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Northridge Industries, Candelaria InvestmentCompany, and Farrell's Ice Cream Parlor arepersons engaged in an industry affecting commercewithin the meaning of Section 2(6) and (7) of the Act.3.The Respondent is a labor organization withinthe meaning of Section 2(5) of the Act.4.By threatening, coercing, and restrainingNorthridgeIndustries,CandelariaInvestmentCompany, Farrell's Ice Cream Parlor, and otherpersons, with an object of forcing said persons tocease using the products of Reimann or to ceasedoing business among them and with ReimannConstruction Company, Respondent had engaged inunfair labor practices within the meaning of Section8(b)(4)(ii)(B) and Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Salem Building Trades Council, AFL-CIO, itsofficers, agents, and representatives, shall:1.Cease and desist from threatening, restraining,orcoercingNorthridge Industries,CandelariaInvestment Company, Farrell's Ice Cream Parlor, orany other person or persons, where an object thereofis to force or require said persons to cease using theproducts of Reimann or to cease doing businessamong them and with Reimann ConstructionCompany, under circumstances prohibited bySection 8(b)(4)(ii)(B) of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Post at their business offices and meetinghalls, in Salem, Oregon, copies of the attachednotice marked "Appendix."t' Copies of said notice,to be furnished by the Regional Director for Region36,afterbeingduly signed by the Union'srepresentative, shallbeposted by the UnionTRADES COUNCIL37immediatelyuponreceiptthereof,andbemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenoticestomembers are customarily posted.Reasonable steps shall be taken by the Union toinsure that said notices are not altered, defaced, orcovered by any other material.(b)Sign and mail to the Regional Director forRegion 36 sufficient copies of said notice, to befurnishedby him, for posting by NorthridgeIndustries, Candelaria Investment Company, andFarrell's Ice Cream Parlor, if willing.(c)Notify the said Regional Director, in writing,within 10 days from the date of this Order, whatsteps have been taken to comply herewith." In the event thatthisOrderis enforcedby a decree of aUnited States Court of Appeals,there shall be substituted for thewords "a Decision and Order"the words "a Decree of the UnitedStates Court of AppealsEnforcing an Order."APPENDIXNOTICE TO ALL MEMBERSPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT in any manner prohibited bySection 8(b)(4)(B) of the Act threaten, coerce, orrestrainNorthridgeIndustries,CandelariaInvestment Co., Farrell's Ice Cream Parlor, orany other person or persons, by striking orpicketing, where in any case an object thereof isto force or require said persons to cease usingthe products of Reimann or to cease doingbusinessamong them and with ReimannConstruction Company.SALEM BUILDING TRADESCOUNCIL, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.Ifmembers have any questions concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 612 Lincoln Building, 208 SW Fifth Avenue,Portland, Oregon 97204, Telephone 226-3351, Ext.1431.